DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments regarding Okamoto et al. are appreciated however the full combination of the references was not actually applied as a rejection and the arguments address features of the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the actual combination of the prior art applied below the entire frame 412 of the primary reference Gohl et al. is modified to include features of the busbar frame of Okamoto et al. which is reasonably interpreted to include the claimed structure of the amendment.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gohl et al. (US Pub 2015/0132622 of record) in view of Okamoto et al. (US Pub 2016/0233476 of record).
In regard to claim 1, Gohl et al. teach a battery module (title), comprising: a battery cell stack having a plurality of stacked battery cells (202), each battery cell having an electrode lead (terminals 202, 204) the electrode lead having a first bent portion bent at a slope (radius 1402) and a second bent portion extending horizontally from the first bent portion, the second bent portion including a free end of the electrode lead (see annotated figure below); and a plurality of bus bars (upper and lower bus bar assemblies 414, 415 which are included in a bus bar support frame 412) respectively disposed adjacent to the electrode leads provided at the plurality of battery cells, wherein the electrode leads respectively provided at the plurality of battery cells are electrically connected to the plurality of bus bars, respectively (paragraphs [0069-0077], figures 14 and 15 most relevant). 

    PNG
    media_image1.png
    442
    712
    media_image1.png
    Greyscale

the amendment, Gohl et al. teach a single elastic member such as frame 412 which presses all of the electrode leads which are coupled to the bus bars 414, the pressing portion extending between adjacent bus bars 414 (see figures 11-15) but do not describe a portion of the single elastic member which extends beyond a free end of the electrode leads.  However, Okamoto et al. teach a similar battery module including lead terminals 22 which are welded to bus bars 30 and the desirability to provide a bus bar holding plate (40, i.e. a single elastic member) with holding walls 41 for holding the bus bars 30 in place and includes portions which the leads are pressed against (such as slits 45A and 45B which leads pass through) and the desirability to include additionally pressing portions such as locking pieces 43 which extend above a free end of the electrode leads which ensures the bus bars 30 remain in a locked state (see paragraphs [0030-0043], figures 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to include a single pressing member such as an elastic frame which has pressing portions between the bus bars which extends from beyond the free ends of the electrodes in the battery module of Gohl et al. as such ensures the bus bars remain in place as taught by Okamoto et al.
In regard to claim 2, Gohl et al. teach at least one of the plurality of bus bars 414 is disposed between two of the electrode leads (see figure 14). 
In regard to claims 3 and 4, Gohl et al. teach the bus bar 412 has an inclined portion (curvature to perpendicular portion) and the electrode lead has a first bent portion bent at a slope 1402 corresponding to the inclination of the inclined portion so that the electrode lead comes into contact with the inclined portion of the bus bar (see annotated figure above). 
In regard to claim 6, Gohl et al. teach the bus bar 414 has an inclined portion and a horizontal portion horizontally extending from the inclined portion (figure above).

	In regard to claim 8, Gohl et al. teach the electrode lead (terminal) is welded at the horizontal portion of the bus bar to be coupled to the bus bar (welds 1502, paragraph [0075])
In regard to claim 17, Gohl et al. teach a single elastic member (lower bus bar support frame 412 or flexible circuit 418 on busbar 416) configured to press the electrode leads so that the electrode leads are respectively coupled to the plurality of bus bars (figure 14, paragraphs [0069-0070, 0081]), the single elastic member 416, 418 presses all of the electrode leads 404 so that all of the electrode leads are respectively coupled to the plurality of bus bars (figure 14, paragraph [0074]).
 In regard to claim 10, in the combination Gohl et al. teach he elastic member 412 includes: a support portion (a pressing portion 33 as modified by Okamoto et al.) contacting with and supported by the plurality of bus bars at an upper side of the bus bar (as seen in the figure 11 of Okamoto et al.) and Gohl et al. teach a plurality of pressing portions extending from the support portion to press the electrode leads (welds to bus bar described in paragraph [0081] will hold components together). 
In regard to claim 11, Gohl et al. teach the bus bar 414 has an inclined portion, and wherein the elastic member (top bus bar portion 416 including flexible circuit 418) presses the electrode leads 404 so that the electrode leads are respectively coupled to the inclined portions of the plurality of bus bars (see figure 14, forming radius of curvature in figure 15, paragraph [0074]). 
In regard to claims 12 and 13, Gohl et al. teach a vehicle with a battery pack, comprising a battery module defined in claim 1 (title, abstract). 
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grohl et al. and Okamoto et al. as applied to claim 1 and further in view of Lee et al. (USP 9,136,521 of record).
Grohl et al. teach the bus bar with an inclined surface and multiple other sides in a cross section as seen in the figure above but do not describe the cross-section of each bus bar is a hexagonal shape.  However, Lee et al. teach a similar battery module including cells 40a 40b with lead terminals 41, 42 which connect to a bus bar 22, 24, 26 and the desirability to form the bus bar with a various number of protrusions 25, 26a etc. in order to form a bus bar of a particular shape because such allows for high quality connections to be easily formed by laser welding (columns 3-4, figures 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to form hexagonal bus bars in the module of Grohl et al. because such allows for high quality laser welding as taught by Lee et al. Further, the Examiner notes that changes to size and shape of the prior art bus bars are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eberle (USP 5,001,024 newly cited) teaches elastic members (clips 49 and 51) which contact .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723